Citation Nr: 0809857	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  00-14 454A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for astrocytoma, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for cerebrovascular 
accident, to include as secondary to astrocytoma or post 
traumatic stress disorder.

3.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The Board denied the claim of entitlement to an initial 
evaluation in excess of 50 percent for post traumatic stress 
disorder (PTSD) by a January 2003 decision.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  Based on an August 2003 Joint 
Motion for Court Remand (Joint Motion), the Court remanded 
this appeal for development in compliance with the Joint 
Motion.

A March 12, 2004 letter was sent to the veteran and his 
attorney in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  In April 
2004, a letter was received from the veteran's attorney 
enclosing a form noting that the veteran would submit 
additional evidence within 90 days.  Additional evidence was 
not submitted within 90 days.   

In a June 2007 informal hearing presentation, the veteran's 
representative raised a claim for entitlement to aid and 
attendance and housebound status.  This issue is referred to 
the RO for action deemed appropriate. 


The issues of entitlement to an initial evaluation in excess 
of 50 percent for PTSD and entitlement to a total disability 
rating based on individual unemployability (TDIU) are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that astrocytoma is 
related to Agent Orange exposure.

2.  The evidence of record demonstrates that the veteran's 
cerebrovascular accident (CVA) is related to his service-
connected astrocytoma.


CONCLUSIONS OF LAW

1.  Astrocytoma was incurred in or aggravated by active 
military service, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A CVA was the result of a service-connected disability.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has statutory and regulatory duties to notify and assist the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the 
veteran's claims for entitlement to service connection for 
astrocytoma and CVA are being granted in full, the duties to 
notify and assist under the VCAA are deemed fully satisfied 
with respect to those claims.


The Board notes that the April 2003 substantive appeal 
regarding entitlement to service connection for astrocytoma 
and CVA, the veteran requested a Board hearing.  No such 
hearing has been provided.  See 38 U.S.C.A. § 7107(b) (West 
2002) (noting that the Board shall decide any appeal only 
after affording the veteran an opportunity for a hearing); 
see also 38 C.F.R. § 20.700 (a) (2007) (noting that the Board 
shall grant a hearing if one is requested).  The Board finds 
that remand is not required for such a hearing, however, as 
there is no prejudice to the veteran because these claims 
have been granted in full by this decision.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (noting that 
the purpose of the rule of prejudicial error is to avoid 
remand where there is no reason to believe that the result 
would have changed without the presence of the error); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which result in unnecessary additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case). 

Astrocytoma

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  
38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, service connection is presumed for the 
following disorders:  chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Soft-tissue sarcoma 
includes the following:  adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

Service personnel records indicated that the veteran served 
in Vietnam for over 2 months of foreign service sometime in 
between March 1969 and January 1970.  The veteran was awarded 
the Vietnam Service Medal with 1 bronze star and the Combat 
Action Ribbon.  The veteran's service medical records are 
negative for astrocytoma.  

Private medical records from 1985 and 1986 indicate that a 
posterior fossa astrocytoma (brain tumor) was diagnosed in 
May 1985.  The veteran underwent excision of the tumor.  In a 
July 1987 letter, the private physician who excised the 
astrocytoma stated that after the excision the veteran 
underwent radiation therapy.  In an August 1989 letter, a 
private physician who had treated the veteran since 1972, 
G.K., stated that the veteran underwent removal of the 
astrocytoma and subsequent radiation.  G.K. opined that Agent 
Orange could have caused the veteran's brain tumor.  

In a December 2001 letter, a private physician, T.A., noted 
that the veteran had been exposed to Agent Orange during 
service and had an astrocytoma removed in May 1985.  T.A. 
reviewed the federal regulations for disease associated with 
Agent Orange and noted that a malignant schwanoma was one of 
the cell types accepted.  T.A. noted that schwanoma, glioma, 
epedymoma, and meningioma are very closely related to 
astrocytoma.  T.A. stated that he felt confident that 
astrocytoma would fall into that group as it was a cell type 
very closely related to epedymomas.  T.A. stated that the 
astrocytoma was due to Agent Orange exposure.

In a July 2004 letter, E.E., a science consultant, reported 
that he had a Ph.D. in biochemistry and had completed two 
post-doctoral training programs, one of which dealt with 
subcellular biochemical mechanisms in cancer cells.  He had 
worked as an Assistant Professor and as a research director 
for a small business that developed clinical diagnostic 
products for medical laboratories.  E.E. stated that he had 
expertise in the disciplines of immunoassay, histology, 
statistic analysis, spectrometry, and enzymology.  The 
examiner reviewed the 1985 and 1986 private medical records, 
T.A.'s December 2001 letter, and medical articles and books.  
E.E. noted that an astrocytoma was an undifferentiated glioma 
and that Agent Orange was found to inhibit differentiation of 
astrocytes and affect various control mechanisms on a 
cellular level in astrocyte cell lines.  E.E. thus noted that 
astrocytomas are a sub-set of gliomas and opined that Agent 
Orange caused the veteran's brain tumor with a high degree of 
scientific certainty.  In a September 2004 letter, E.E. noted 
that astrocytes have "Ah" receptors which are particularly 
sensitive to Agent Orange's carcinogenic properties.  E.E. 
also reiterated his opinion that Agent Orange exposure caused 
the veteran's astrocytoma to a high degree of scientific 
certainty.  

In various lay statements throughout the record, the veteran 
asserted that he served in Saigon and was a machine gunner on 
a flame thrower boat on the Delta.  He asserted that the boat 
traveled on a waterway outside Saigon twice while the land 
was defoliated and was at times from 10 to 100 feet away from 
the Agent Orange.  

The Board finds that the evidence of record does not support 
a finding of presumptive service connection for astrocytoma 
because astrocytoma is not one of the listed presumptive 
diseases.  See 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding 
the foregoing, the veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Board finds that the evidence of record supports a 
finding of direct service connection for astrocytoma.  There 
was a diagnosed 1985 astrocytoma and subsequent excision.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  The service medical 
records are negative for astrocytoma.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  In 
addition, the service personnel records showed Vietnam 
service, and therefore is presumed to have exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Moreover, the other evidence of record demonstrates that the 
veteran's astrocytoma is related to inservice Agent Orange 
exposure.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  G.K.'s opinion that the astrocytoma could have 
been caused by Agent Orange exposure is speculative.  Bloom 
v. West, 12 Vet. App. 185, 186-87 (1999) (holding that a 
medical opinion that time as a prisoner of war could have 
precipitated the initial development of the alleged disorder 
was too speculative to provide medical nexus evidence).  T.A. 
opined that the veteran's astrocytoma was caused by Agent 
Orange as astrocytoma was a cell type very closely related to 
epidymomas.  Additionally, E.E. opined that the veteran's 
astrocytoma was due to inservice Agent Orange exposure to a 
high degree of scientific certainty.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free 
to substitute its own judgment for that of an expert).  The 
Board accords substantial probative weight to these opinions 
because they were provided upon a review of the pertinent 
medical evidence of record and/or were supported by medical 
literature.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
Accordingly, and affording the veteran the benefit of the 
doubt, the Board finds that entitlement to service connection 
for astrocytoma is warranted.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

CVA

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, cardiovascular disease may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The veteran's service medical records are negative for 
cardiovascular disease or CVA.

Private medical records from 1985 and 1986 indicate that a 
posterior fossa astrocytoma (brain tumor) was diagnosed in 
May 1985.  The veteran underwent excision of the tumor.  In a 
July 1987 letter, the private physician who excised the 
astrocytoma stated that after the surgery the veteran 
underwent radiation therapy.  In an August 1989 letter, the 
veteran's physician who had treated him since 1972, G.K. 
stated that the veteran underwent removal of the astrocytoma 
and subsequent radiation.  

September 1998 VA medical records indicated that the veteran 
had a CVA.

In a March 2001 addendum to the August 1989 letter, G.K. 
stated that the veteran's CVA was related to the treatment 
for the astrocytoma.  In a December 2001 letter, a private 
physician, T.A., noted that the veteran had an astrocytoma 
removed in May 1985.  

The Board finds that the evidence of record supports a 
finding of secondary service connection for CVA.  There was a 
stroke in 1998.  Degmetich, 104 F.3d at 1333.  But 
cardiovascular disease and/or a stroke was not incurred 
during service or within 1 year of service discharge.  
38 C.F.R. §§ 3.307, 3.309; Hickson, 12 Vet. App. at 253.  
Moreover, the evidence of record does not demonstrate that 
the veteran's CVA is related to active service.  Hickson, 12 
Vet. App. at 253.  Accordingly, direct service connection for 
a CVA is not warranted.  

However, the Board accords probative weight to G.K.'s opinion 
that the CVA was caused by the veteran's treatment for 
astrocytoma, because he had knowledge of the medical evidence 
of record relating to the treatment for astrocytoma.  See 
38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448; see also 
Madden, 125 F.3d at 1481; Colvin, 1 Vet. App. at 175.  
Accordingly, and affording the veteran the benefit of the 
doubt, the Board finds that entitlement to CVA, on a 
secondary basis to his service-connected astrocytoma, is 
warranted.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for astrocytoma is granted.

Service connection for a CVA is granted.


REMAND

The Board finds that remand is required for the TDIU claim 
for several reasons.  First, VA may not reject a claim for 
entitlement to TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); see also 38 C.F.R. § 4.16a (2007) (holding that the 
veteran is entitled to TDIU where unable to secure a 
substantially gainful occupation as result of 
service-connected disabilities).  There is no such medical 
opinion of record and there are now 2 additional service-
connected disabilities of record.  Accordingly, remand is 
required for an examination.  

Second, VA's duty to assist the veteran extends to obtaining 
Social Security Administration (SSA) records where they are 
relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Here, the veteran 
reported that he received SSA disability benefits, but the 
only SSA record of record is the award letter that notes that 
the disability began in September 1998, the date of the 
veteran's stroke.  The SSA records are thus relevant because 
they likely contain information regarding the effect of a 
service-connected disability on the veteran's employability.  
Accordingly, remand is required to obtain those records.  
Third, in his April 2003 substantive appeal, the veteran 
requested a Travel Board or videoconference hearing.  No such 
hearing has been provided.  See 38 U.S.C.A. § 7107(b) (West 
2002); see also 38 C.F.R. § 20.700 (2007).  Accordingly, 
remand is required to provide such a hearing.  

The Board finds that remand is also required regarding the 
issue of entitlement to an initial evaluation in excess of 50 
percent for PTSD.  In March 2002, a Board hearing was held on 
this issue.  The Veterans Law Judge (VLJ) who held that 
hearing is no longer employed by the Board.  The VLJ who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 
C.F.R. § 20.707(2007).  This issue is thus remanded for a 
determination of whether the veteran desires another hearing 
or for the Board to adjudicate the issue on the existing 
appellate record.  

Accordingly, the case is remanded for the following action:

1.  The RO must send a letter to the 
veteran requesting clarification regarding 
Board hearings for the issue of 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD and the 
issue of entitlement to TDIU.  The letter 
must notify the veteran that the VLJ that 
conducted the Board hearing regarding PTSD 
is no longer employed with the Board and 
that the veteran may choose to have 
another Board hearing on that issue or 
have the Board consider the issue on the 
existing appellate record.  The letter 
must also request clarification from the 
veteran regarding whether he still desires 
a Board hearing for TDIU claim.  

2.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the TDIU claim.  38 
C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the TDIU claim must be 
readjudicated.  If the TDIU claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal, 
including the claim for an initial 
evaluation in excess of 50 percent for 
PTSD, must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


